ACCEPTED
                                                                                               14-14-00380-CR
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           3/9/2015 9:27:43 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                        CLERK

                                    NO. 14-14-00380-CR

JOSHUA DWAYNE BLEDSOE,    IN THE COURT OF APPEALS
                                              FILED IN
                APPELLANT               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                3/9/2015 9:27:43 AM
v.                                              FOURTEENTH CHRISTOPHER   SUPREME
                                                                               A. PRINE
                                                JUDICIAL DISTRICT       Clerk


THE STATE OF TEXAS,
             APPELLEE                           HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of unauthorized use of a motor vehicle, and was
     sentenced on 4/4/2014. The trial case was styled as State of Texas v. Joshlla Dwcryne
     Bledsoe, in the 405th Judicial District Court of Galveston County, Texas, Cause No.
     09CR0075. Appellant filed timely Notice of Appeal. The Appellant's brief was
     filed with this Court on 2/6/2015.

2. The present due date for filing the State's brief is 3/9/2015.

3. This is the St.'lte's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 5/9/2015.

5. The State requests this extension not for delay but because during the last sixty

                                                1
   days, the undersigned attorney for the State:

      • Completed the State's response brief on Fahd Tallash v. State, 14-14-00463-CR
         on March 6, 2015.

      • Completed the State's response brief on Bralldoll EVOIIS v. State, 01-13-00345-
        CR on February 23, 2015.

      • Completed the State's response brief on Elijah Pleasant v. State, 01-14-00586-
        CR on February 19,2015.

      •   Completed a rather large and complex State's appeal on State v. Hector
          Pella, 14-14-00746-CR on February 11,2015.

      •   Completed a supplemental brief ordered in Javia Sillqllize Johnson v. State, 01-
          14-00185-CR on February 12,2015.

      • Assisted in preparing for Oral Arguments on Vincellt Zahorik v. State, 14-13-
        00763-CR. Oral Arguments were set for November 17,2014 and reset the
        same day. Arguments were held on January 12,2015.

      •   Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
          Galveston County and completed 8 post-conviction writ answers on case
          numbers: 11-CR-3078-83-1 (&lIIe1y OWells); 37968-83-2 (Michael Richie); 08-CR-
          2835-83-1 (Pedro Cabrera); ll-CR-1177-83-1, ll-CR-1178-83-1, ll-CR-1179-
          83-1 (MichaelS hqylle Halls/~); 03-CR-0733-83-4 (Rllssell Kevill TbOmpS011); 01 -
          CR-1711-83-2, 01-CR-1712-83-2 (jllall Alberto Deleon); 1O-CR-0325-83-1, 10-
          CR-0326-83-1 (Richard Herod); 1O-CR-1217-83-5 (Thomas Florence).

       • Was out of state for nearly 2 weeks.

6. The State must also complete its response brief to ClYde Edwin Hedrick v. Slate,
   14-14-00378-CR, due on 4/6/2015.

7. The State must also complete its response brief to Cal/ie Inman v. State, 14-14-
   00960-CR & 14-14-00961-CR, due on 4/9/2015.
                                            2
8. The State must also complete its response brief to liollel Frallk/illv. State, 14-
   14-00559-CR & 14-14-00961-CR, due on 4/17/2015.


       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until May 9, 2015.


                                   Respectfully submitted,

                                   JACK ROADY
                                   CRIMINAL DISTRICT ATTORNEY
                                   GALVESTON COUNTY, TEXAS


                                       lsi Rebecca Klare1l
                                   REBECCA KLAREN
                                   Assistant Criminal District Attorney
                                   600 59'h Street, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24046225
                                   rebecca.klaren@co.galveston.tx.us




                                              3
                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 423 words.


                                          Is I Rebecca Kiarell
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed/ emailed/ eFiled / or mailed   to   James Bennett, Attorney for Appellant, at

jamesmbcnnctt@sbcglobal.nct or 14351 County Road 185, Alvin, TX 77511, on

March 9, 2015.

                                                  lsi Rebecca Klare/I
                                                REBECCA KLAREN
                                                Assistant Criminal District Attorney
                                                Galveston County, Texas




                                           4
                                                AFFIDAVIT

         THE STATE OF TEXAS


         COUNTY OF GALVESTON


                 Before me, the undersigned authority, on March 9, 2015, appeared Rebecca

         Klaren, who by me duly sworn did depose and state on oath the following:

                          "I, Rebecca Klaren, Attorney for the State of Texas, have read the

                  Motion for Extension of Time to File the State's Brief, and swear that the

                 information contained therein is true and correct"



                                           ~e:z:~~
                                             REBECCA KLAREN
                                             Assistant Criminal District Attorney
                                             Galveston County, Texas




                  SWORN TO AND SUBSCRIBED before me on March 9, 2015.




                                            l::~
..                                           NOTARY PUBLIC in and for
                                             the State of Texas

<8
                 OONAUlUOUNDS
'i       t   MY COMMISSION EXPIRES
     ... .         Illy 15,2018




                                                       5